Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 
Response to Amendment

	Claims 9-10, 13, and 20 have been canceled. Claims 1, 8, and 22 have been amended as requested in the amendment filed on April 29, 2021. Following the amendment, claims 1-8, 11-19, and 21-29 are pending in the instant application.

Election/Restrictions
Since the antibody of the method, comprising the claimed six CDRs, is novel in the art, then all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specifically, Claim 19 is rejoined because there is an allowable generic or linking claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Liebeschuetz on August 31, 2021.

Claims 14-16, 23-24 and 29 of the application have been amended as follows: 

14. The method of claim 13, wherein the sample is cerebrospinal fluid (CSF) or blood of a human.

15. The method of claim 11, wherein the human has a Lewy body disease.

11, wherein the human has Parkinson's disease.
23. The method of claim 3, wherein the sample is from a patient with Parkinson's disease, and the amide I band maximum frequency of the sample occurs below 1646 cm-1 indicating aggregated alpha-synuclein.

24. The method of claim 

29. The method of claim 28, the threshold of the amide I band maximum frequency is 1643 cm-1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed CDR sequences are novel in the art.  The closest prior art (PCT/1B2016/055088 filed August 25, 2016 and later published as WO 2017/033152 on March 2, 2017) fails to disclose the claimed infrared elements of a detector, sensor element, beam and spectrum.  At the time of filing, nanoplasmonic infrared biosensors were not obvious in the art of secondary protein structure detection (see post-filing reference Etezadi et al., Light: Science & Applications (2017) 6, e17029). Thus, methods comprising the specific antibody are also novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8, 11-19, and 21-29 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649